            Case 1:18-cr-00032-DLF Document 115 Filed 03/29/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

       v.

INTERNET RESEARCH AGENCY, LLC,                      Crim. No. 18-cr-32 (DLF)
ET AL.

                Defendants.



                               NOTICE OF WITHDRAWAL


       Pursuant to Local Rule of Criminal Procedure 44.5(e), please notice the withdrawal of

Michael Dreeben as counsel for the Government in the above-captioned matter.




                                                   Respectfully submitted,



                                                   ROBERT S. MUELLER, III
                                                   Special Counsel

                                                   /s/ Michael Dreeben
Dated: March 29, 2019                              U.S. Department of Justice
                                                   Special Counsel’s Office
                                                   950 Pennsylvania Avenue NW
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 616-0800
                                                   Attorney for the United States of America
